DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.
	

Specification
An examination of this application reveals that applicant is unfamiliar with patent prosecuting procedure.  Applicant is reminded that the revision of the specification and claims to present the application in proper form is required.  While an application can be amended to make it clearly understandable, no subject matter can be added that was not disclosed in the application as originally filed.
Applicant is advised to arrange the content of the specification as described below:
                                              Content of Specification
(a)      Title of the Invention.  (See 37 C.F.R. ' 1.72(a)).  The title of the invention should be placed at the top of the first page of the specification.  It should be brief but technically accurate and descriptive, preferably from two to seven words.

(b)      Cross-References to Related Applications: See 37 C.F.R. ' 1.78 and section 201.11 of the M.P.E.P.  This relates to any other applications that Applicant has pending before the Patent Office.

8        Statement as to rights to inventions made under Federally sponsored research and development (if any): See section 310 of the M.P.E.P.

(d)      Background of the Invention: The specification should set forth the Background of the Invention in two parts:
(1)      Field of the Invention: A statement of the field of art to which the invention pertains.  This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention.  This item may also be titled "Technical Field".
(2)      Description of the Related Art: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant's invention.  This item may also be titled "Background Art".

(e)      Summary: A brief summary or general statement of the invention as set forth in 37 C.F.R. ' 1.73.  The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole.  The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  In chemical cases it should point out in general terms the utility of the invention.  If possible, the nature and gist of the invention or the inventive concept should be set forth.  Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(f)      Brief Description of the Drawing(s): A reference to and brief description of each of the drawing figure(s) as set forth in 37 C.F.R. ' 1.74.

(g)      Description of the Preferred Embodiment(s): A description of the preferred embodiment(s) of the invention as required in 37 C.F.R. ' 1.71.  The description should be as short and specific as is necessary to describe the invention adequately and accurately. This item may also be titled "Best Mode for Carrying Out the Invention".  Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail.  However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another 

(h)      Claim(s) (See 37 C.F.R. ' 1.75): A claim may be typed with the various elements subdivided in paragraph form.  There may be plural indentations to further segregate subcombinations or related steps.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent cited.

(I)       Abstract:  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words.  It is important that the abstract not exceed 250 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.
If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.
In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.
If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

As per 37 CFR 1.52(b), the application papers must be plainly written (preferably typed) on but one side of the paper.  The size of all sheets of paper should be 8 to 82 by 102 to 13 inches (20.3 to 21.6 cm by 26.6 to 33.0 cm).  Margins of at least approximately 1 inch on the left hand side and 3/4 inch on the top must be reserved on each page.  The lines on each page should be double spaced to permit the insertion of amendment.  The pages of application, including the claims and abstract should be numbered consecutively, starting with 1, the numbers being centrally located preferably below the text.
If Applicant wishes to continue to prosecute this patent application, applicant must reply in writing. It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items:
1.       Serial number (checked for accuracy).
2.       Group art unit number (copied from filing receipt or most recent Office Action).
3.       Filing date.
4.       Name of the examiner who prepared the most recent Office action.
5.       Title of invention.
6.       Name of Applicants.
Applicant's reply should identify the Office Action the amendment is in response to by its mailing date or paper no. and must specifically request further examination and reconsideration.  Applicant or Applicant's registered representative must sign the reply.

To overcome the objection and rejection for lack of an enabling disclosure, Applicant can argue that the holding of non-enabling by the Examiner is in error.  To be persuasive, however, such an argument must point out where, in the specification as originally filed, the specification provides the necessary detailed disclosure for supporting the claimed invention.  Alternatively, the Applicant could rebut the Examiner's holding of non-enabling by submitting evidence that the disclosure as it now stands is sufficient to enable an artisan, of ordinary skill, to make and use the invention.  Such evidence should take the form of patents or literature published before the filing date of Applicant's application.  Alternatively, the evidence could take the form of one or more affidavits by skilled in the art, stating facts, and on the basis of their knowledge and skill, establish that, on or before the filing date of Applicant's application, one of ordinary skill in the art could make and use the claimed invention from reading the specification without undue experimentation.


(i)    An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii)     The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived;
(iii)     The full text of any added paragraphs without any underlining; and;
(iv)     The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.

To make an amendment by substitute specification the following must be provided:

(ii)     A substitute specification in compliance with §§ 1.125(b) and (c).

Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). 
The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”  The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
See 37 CFR 1.121.  Sample amendments and common question and answers are posted at:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/moreinfoamdtprac.htm
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon 
A listing of registered patent attorneys and agents is available on the USPTO Internet web site http://www.uspto.gov in the Site Index under “Attorney and Agent Roster.”  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U. S. Patent and Trademark Office, PO Box 1450, Alexandria, VA 22313-1450


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a 
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph, it is impossible to properly construe claim scope at this time. However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are given broadest reasonable interpretation and prior art is applied as much as practically possible.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvidson (US Patent 20030064822; referred to hereinafter as Arvidson).
Claim 1:	Arvidson disclose utilizing linear line of site between eyes, club head, golf ball and the cup, (similar to a marksman in) (figures 1-3), while transversely 
Claim 2:	Arvidson disclose linear sliding stroke motion (see figure 3), wherein the golf shaft oriented 45 degrees to the vertical, directly along the cub head midline to allow for a smooth connection between the low friction bottom and the golf course surface (figure 2 & 0028-0030).  Arvidson further disclose the sliding stroke motion (see figure 3 & 0032-0039).
Claim 3:	Arvidson disclose a new method of putt on a golf course, mini golf course or any similar surface such as an indoor putting game usable by anyone (as evident in figures 1-4 & 0032-0044).
Claim 4:	Arvidson disclose Ambidexterity of the club (figures 2-3 & 0030-0037).Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guendling (4,605,228) refers to putting a golf ball by selecting a putter club with a shaft which can be held vertically in the same vertical plane as the vertical midline of a golf ball in position for putting toward the cup and a selected aiming point which is between the ball and the cup in a selected path of travel which is intended to enable the ball to roll into the cup, holding such club shaft at one side in such vertical position with only the hand on that side gripping said club shaft, facing forward in the direction of the said selected path of travel, swinging said club in a way whereby said shaft thereof remains substantially in said vertical plane throughout said swing, and striking said golf 
Lin (5,700,206) refers to golf putter includes a handle having a lower end to which a head is fixed. The head has a left side face and a right side face. The left and right side faces are symmetrical to each other and may both be used to putt a golf ball. The head further has a front face which may also be used to putt the golf ball as the player stands facing the target hole and spaces his or her legs on both sides of the ball. The putter is then swung under the crotch and between the legs of the player as a pendulum to putt the ball with the front face thereof which is substantially normal to the horizontal as it gets into contact with the ball. The handle of the putter is shortened as compared to the conventional putter to facilitate the swinging operation.
Cosmo (20040147337) refers to A ground-contact putter is disclosed, the putter having a putter head that is rested continuously on an underlying putting surface during the putting stroke. The putter head has two end portions that contact the underlying putting surface and a centrally disposed ball-striking portion that is elevated above the putting surface. The putter head is oriented so that the longitudinal axis through the center of the putter head is perpendicular to the ball-strike direction. The putter shaft can be attached to the putter head either perpendicularly or at an angle. The putter head can optionally comprise a core, ground-contact surfaces and ball-strike surfaces made of different materials.

W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649